Case 18-31754-5-mcr   Doc 265-1 Filed 03/07/19 Entered 03/07/19 16:45:31   Desc
                             Exhibit A Page 1 of 2




                               EXHIBIT "A"
Desc




                                                                                                                                            Lease
                                                                                                                                Owner /
                                                                   Leasin Co                                                              Expiration
                                                         Plant           g   TYPE                Make          Year    Length   Leasing                         Vin
                                                                     Unit #                                                                Date or
Doc 265-1 Filed 03/07/19 Entered 03/07/19 16:45:31




                                                                                                                                Company
                                                                                                                                           Rental
                                                     East Point     167236   Straight truck       Isuzu        2016      16     Penske    08/32/2021 54DC4W1B3GS808423
                                                     East Point     674093   Straight Truck     Freightliner   2014      26     Penske    1/31/2019     3ALACWDTSEDFL5897
                                                     East Point     687693   Straight Truck     Freightliner   2014      26     Penske    8/31/2019     3ALACWDTSEDFW3750
                                                     East Point     687694   Straight Truck     Freightliner   2014      26     Penske    8/31/2019     3ALACWDT7EDFW3751
                                                     Spartanburg    136746   Straight Truck   FREIGHTLINER      2016     28     Penske    1/31/2021    1FVACWDTXGHHE2147
                                                     Spartanburg    136747   Straight Truck   FREIGHTLINER      2016     28     Penske    12/31/2020 1FVACWDTIGHHE2148
                                                     Spartanburg    136748   Straight Truck   FREIGHTLINER      2016     28     Penske    12/31/2020 1FVACWDT3GHHE2149
       Exhibit A Page 2 of 2




                                                     S artanbur     136749   Strai ht Truck   FREIGHTLINER      2016     28     Penske    12 31 2020 1FVACWDTXGHHE2150
                                                     S artanbur     136750   Strai ht Truck   FREIGHTLINER      2016     28     Penske    1 31 2021 1FVACWDTIGHHE2151
                                                     Spartanburg    160113   Straight Truck   FREIGHTLINER      2017    28'     Penske    04/30/220    1FVACWDT3HHHW3492
                                                     Tri-State      674104   Straight Truck   FREIGHTLINER     2016      28     Penske    1/31/2019      3ALACWDT7EDFL5898
                                                     East Point     364681   TRAILER             UTILITY        2012     53     RYDER     4/20/2021
                                                     East Point     369209   Tractor           Freightliner     2015     15'    RYDER     9/16/2021    3AKBGADV6GSHB9760
                                                     East Point     369210   Tractor           freightliner     2016     15'    RYDER     9/16/2021    3AKBGADV8GSHB9761
                                                     East Point     371572   Straight Truck    Freightliner     2012     26'    RYDER      5/6/2019    1FVACWDT6CBF8099
                                                     Spartanburg    434135   TRACTOR          FREIGHTLINER      2012     TK     RYDER     10/3/2019    1FUBGADVSCSBP7969
                                                     S artanbur     629304   Trailer              Utilit        2011     53'    RYDER     1 30 2020    1UYVS2530BG041402
                                                     Spartanburg    629305   Trailer          GREAT DANE        2010     53'    RYDER     4/30/2020    1GRAA0629BB701692
                                                     Spartanburg    631278   Trailer           Great Dane       2010     53'    RYDER     10/16/2019 1GRAA0627BB701691
Case 18-31754-5-mcr




                                                     Spartanburg    369209   Tractor           Freightliner     2015     15'    RYDER     9/16/2021    3AKBGADV6GSHB9760
                                                     TriState       358540   Straight Truck    freightliner     2016     26     RYDER     2/28/2020    1FVACWDT6GHGZ1542
                                                     TriState       529945   Straight Truck    freightliner     2013     28'    RYDER     6/21/2019    3ALACWDT3EDFP6237
                                                     TriState       529965   Straight Truck    freightliner     2013     28'    RYDER     6/27/2019    3ALACWDTSEDFP6238
